UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6086



In Re:   MIGUEL QUINONES,



                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                          (5:06-cv-00072)


Submitted:   May 31, 2007                  Decided:   June 19, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Miguel Quinones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Miguel Quinones has filed a petition for writ of mandamus

in which he alleges that the district court has unduly delayed

acting on his 28 U.S.C. § 2254 (2000) petition.        Quinones asks this

court to issue an order directing the district court to order the

Respondent to answer his petition.           The district court’s docket

report reveals that after Quinones filed his writ of mandamus, the

Respondent answered Quinones’s petition.           Because Quinones has

received the relief he sought, we grant leave to proceed in forma

pauperis   but   deny   Quinones’s    mandamus   petition   as   moot.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                     - 2 -